EXHIBIT31.4 CERTIFICATION I, Elias A. MurrayMetzger, certify that: 1. I have reviewed this Amendment No. 1 to annual report on Form10-K/A of Avistar Communications Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: February 4, 2011 /s/ Elias A. MurrayMetzger Elias A. MurrayMetzger Chief Financial Officer, Chief Administrative Officerand Corporate Secretary (Principal Financial and Accounting Officer)
